UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6577


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JASON ORTEGA, a/k/a Julio, a/k/a Jesus, a/k/a Billy St.
John,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:98-cr-00047-RAJ-TEM-4)


Submitted:   July 25, 2013                    Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Ortega, Appellant Pro Se. Darryl James Mitchell, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jason      Ortega    appeals        the   district       court’s     order

denying his request for a copy of the sentencing transcript from

his 1998 trial at government expense.                   Ortega currently has no

motion to vacate pending, 28 U.S.C.A. § 2255 (West Supp. 2013),

and he is therefore not eligible for preparation of a transcript

at   government       expense.      28   U.S.C.       § 753(f)       (2006);    United

States v.     MacCollom,     426    U.S.       317,   319    (1976).       Nor    does

Ortega’s    motion     for   transcripts       allege      grounds    sufficient     to

support the certification requirements of § 753(f).                       Therefore,

although we grant Ortega leave to proceed in forma pauperis, we

deny his motion to appoint counsel and affirm the order below.

We   dispense   with     oral    argument      because      the   facts   and    legal

contentions     are    adequately    presented        in    the   materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2